Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US 10637753 B1) and in view of Chun et al. (US 20160007335 A1).

Claim 1	Taft teaches a data collection method performed by a consumer NF (network function) device, comprising:
transmitting a discovery request for an NWDAF (network data analytics function) device to an NRF (network repository function) device; (FIG. 7, step 740, Cols 13-14, Lines 40-15, transmitting a discovery request for a network function device by a network repository function device)
receiving a discovery response corresponding to the discovery request from the NRF device, (FIG. 7, step 750, Col 15, Lines 4-15, receiving a discovery answer corresponding to the discovery request) including multiple NWDAF candidates; (Col. 11, Lines 18-19, wherein the discovery response includes one or more available devices)
transmitting analytics request or analytics subscription to selected NWDAF device of the multiple NWDAF candidates; (Col. 8, Lines 44-59, wherein the NWDAF collects analytic information; FIG. 10, Col. 15, Lines 17-33, forwarding to the data connection request to the NWDAF device included in the discovery response, wherein the request is forwarded from gNodeB210 to UPF 230-A1) and
receiving an analytics response or analytics notification from the selected NWDAF device, (FIG. 10, Col. 15, Lines 17-33, Col. 8, Lines 44-59, wherein the data connection received analytics information from the NWDAF device) wherein the analytics response or analytics notification includes analytics information that the selected NWDAF device aggregates information collected from a plurality of other NWDAF devices related to the selected NWDAF device. (Col. 11, Lines 17-33, wherein the analytics information includes aggregated KPI information associated with particular NF devices)
However, Taft does not explicitly teach wherein the discovery request includes an analytics ID, a target region of interest, and information about a target entity, and wherein the information about the target entity corresponds to the plurality of NWDAF devices.
From a related technology Chun teaches, wherein the discovery request (¶0090) includes an analytics ID, (¶0090, a service type 710) a target region of interest, (¶0090, an offset of a next discovering region) and information about a target entity, and wherein the information about the target entity corresponds to the plurality of NWDAF devices. (¶0090, a device identifier)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taft to incorporate the discovery techniques utilized by Chun in order to more effectively discovery relevant devices. 

Claim 2	Taft in view of Chun teaches Claim 1, and further teaches when the selected NWDAF device includes a plurality of NWDAF devices, wherein the analytics request or analytics subscription is transmitted to each of the plurality of NWDAF devices. (Examiner notes that the claim recites a contingent limitation of a method claim, and “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met.” Claim 2 recites a contingent limitation of “when the discovery response includes a plurality of NWDAF devices,” and therefore the subsequent limitation are not required to be performed because the conditions precedent are not required to have been met)

Claim 3	Taft in view of Chun teaches Claim 1, and further teaches wherein the NRF device receives a profile of the NWDAF device including at least one of an analytics ID, (Taft, Col. 8, Lines 4-17, an NF instance identifier (ID) or an NF type) a target region of interest, (Taft, Col. 8, Lines 4-17, a Public Land Mobile Network (PLMN) ID associated with the NF or network slice IDs associated with the NF) a type of service supported by the NWDAF device, (Taft, Col. 8, Lines 4-17, supported services associated with the NF) and information about a target entity related to the NWDAF device (Taft, Col. 8, Lines 4-17, endpoint information for each supported service associated with the NF) and 
registers the NWDAF device in association with the profile. (Taft, Col. 11, Lines 29-46, registering the device in association with the profile)

Claim 4	Taft in view of Chun teaches Claim 3, and further teaches wherein the type of service includes at least one of collection of data for the target entity, (Taft, FIG. 10, step 1090, Col. 15, Lines 17-33, wherein the server comprises setting up a data connection to a target entity) data analytics, data storage, model provisioning or model training for data analytics.

Claim 5-7 are taught by Taft in view of Chun as described for Claims 1 and 3-4 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cakulev et al. (US 10887751 B1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442